         Case 9:21-cr-00037-DLC Document 6 Filed 08/31/21 Page 1 of 1



                 DUE PROCESS PROTECTION ACT REQUIREMENTS

         Under federal law, including Rule 5(f) of the Federal Rules of Criminal
Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions
from the Supreme Court and the Ninth Circuit interpreting Brady, the government
has a continuing obligation to produce all information or evidence known to the
government relating to guilt or punishment that might reasonably be considered
favorable to the defendant’s case, even if the evidence is not admissible so long
as it is reasonably likely to lead to admissible evidence. See United States v. Price,
566 F.3d 900,913 n.14 (9th Cir. 2009). Accordingly, the court orders the
government to produce to the defendant in a timely manner all such information
or evidence.
         Information or evidence may be favorable to a defendant’s case if it either
may help bolster the defendant’s case or impeach a prosecutor’s witness or other
government evidence. If doubt exists, it should be resolved in favor of the
defendant with full disclosure being made.
         If the government believes that a required disclosure would compromise
witness safety, victim rights, national security, a sensitive law-enforcement
technique, or any other substantial government interest, the government may
apply to the Court for a modification of the requirements of this Disclosure Order,
which may include in camera review and/or withholding or subjecting to a
protective order all or part of the information.
         This Disclosure Order is entered under Rule 5(f) and does not relieve any
party in this matter of any other discovery obligation. The consequences for
violating either this Disclosure Order or the government’s obligations under Brady
include, but are not limited to, the following: contempt, sanction, referral to a
disciplinary authority, adverse jury instruction, exclusion of evidence, and
dismissal of charges. Nothing in this Disclosure Order enlarges or diminishes the
government’s obligation to disclose information and evidence to a defendant
under Brady, as interpreted and applied under Supreme Court and Ninth Circuit
precedent. As the Supreme Court noted, “the government violates the
Constitution’s Due Process Clause ‘if it withholds evidence that is favorable to the
defense and material to the defendant’s guilt or punishment.”‘ Turner v. United
States, 137 S. Ct. 1885, 1888 (2017), quoting Smith v. Cain, 565 U.S. 73, 75 (2012).
